UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE APPLICATION OF TOP MATRIX
                                                                           ORDER
HOLDINGS LTD. FOR AN ORDER TO TAKE
DISCOVERY FOR USE IN FOREIGN                                           18 Misc. 465 (ER)
PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782


RAMOS, D.J.:

         �e Court is in receipt of the parties’ letter motion of December 16, 2019

petitioning the Court to approve and authorize discovery as outlined in Exhibit A of their

letter. Doc. 50. �e parties jointly drafted the discovery proposal in accordance with this
Court’s Opinion & Order of December 2, 2019, which granted the petitioner’s request for

discovery pursuant to 28 U.S.C. § 1782 in part, denied it in part, and directed the parties

to narrow the scope of discovery before ﬁnal approval by this Court. Doc. 48.

         �e Court has reviewed the discovery proposal and ﬁnds that it is not “unduly

intrusive or burdensome” under the fourth factor articulated in Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 265 (2004). Accordingly, the petition of Top Matrix

Holdings Ltd., Doc. 1, as modiﬁed by the Court’s December 2 Opinion & Order and by

Exhibit A of the parties’ letter is GRANTED. See Mees v. Buiter, 793 F.3d 291, 302 (2d

Cir. 2015) (“[I]t is far preferable for a district court to reconcile whatever misgivings it

may have about the impact of its participation in the foreign litigation by issuing a closely

tailored discovery order rather than by simply denying relief outright.” (internal quotation

marks and citation removed)). �e Clerk of Court is directed to adjourn the conference

scheduled for December 19, 2019, terminate the motion, Doc. 50, and close the case.


It is SO ORDERED.


Dated:    December 17, 2019
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
